DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because the recitation, “Disclosed herein…” is an example of improper language for use in US patent abstract practice.   Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3-7 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 7328462 (Straus).
helmet/mask system in fig. 7 is capable of use during fencing and is equipped with air injected bladders/pads 86a-I that “tighten the fit” therefore providing “anti-shaking” function), the anti-shaking fencing mask comprising:
a fencing mask body configured to protect a head of a wearer in a fencing competition (helmet/mask system in fig. 7 is capable of use during fencing and is equipped with air injected bladders/pads 86a-I that “tighten the fit” therefore providing “anti-shaking” function):
a plurality of air pads configured to be provided inside the fencing mask body and to expand when air is injected thereinto (helmet/mask system in fig. 7 is capable of use during fencing and is equipped with air injected bladders/pads 86a-I that “tighten the fit” therefore providing “air injection/expansion” function): and
an air injector configured to inject air into the air pads (86m fig. 20 is ‘configured’ to inject air into air pads 86a-i):
wherein when air is injected via the air injector into the air pads, the air pads expand to come into close contact with the head of the wearer and prevent shaking within the fencing mask body (helmet/mask system in fig. 7 is capable of use during fencing and is equipped with air injected bladders/pads 86a-I that “tighten the fit” therefore providing “anti-shaking”; “close contact” function).
 	Regarding claim 3, ‘462 discloses: the plurality of air pads (86a-I fig. 19) are connected to one another by connection tube (shown clearly in fig. 19), and forms a tubular shape (shown clearly in fig. 19).
fig. 19, 86a, 86h and 86i are all ‘spaced apart’) and fastened to an inside of the fencing mask body (fig. 3a shows pads 86a-86i fastened inside the helmet).
	Regarding claim 5, ‘462 discloses: the air pads expand respectively in front of, above, and beside the wearer based on the head of the wearer (air pads 86a-I are inflatable and when inflated they will expand in all directions including those claimed).
	Regarding claim 6, ‘462 discloses: the air injector is located below a head fastening portion of the fencing mask body (fig. 20, 86m is located below the helmet portions that fasten to the users head).
	Regarding claim 7, ‘462 discloses: a spherical pump ball (86m) made of an elastic material (disclosed as rubber in par. 73) is connectable to the air injector so that air is injected via the air injector (shown clearly in fig. 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7328462 (Straus).
	‘462 discloses all of the claims above but does not teach the use of “hooks” as fastening means for attaching the pads to the helmet.
	However, surely it must be conceded by all parties that the use of commonly known and widely used detachable fastening means including ‘hooks’ to attach any items desired to be connected is so widely known and commonly practiced that they are prima facie obvious to one of ordinary skill in the art.
	As further evidence of prima facie obviousness of using ‘hooks’ as a fastening means, ‘462 teaches explicitly, “FIGS. 13a-13d show different methods of attaching the outer layer 38 onto the hardened shell 32. FIG. 13a shows the attachment of the outer layer to the hardened shell by way of a T-nut 142' having a screw 141' inserted into it from the inside surface of the hardened shell. FIG. 13b shows the attachment of the outer layer 38 to the hardened shell 32 by way of hook and loop fasteners 143a and 143b such as Velcro.RTM. fasteners. FIG. 13c shows the use of an adhesive 145 to attach the outer layer to the hardened shell. FIG. 13d shows the attachment of the outer layer to the hardened shell by means of bosses 146 formed at different locations on the inside surface of the outer layer. Corresponding holes would be formed within the hardened shell so that the bosses could be fitted through the holes to hold the outer layer into place (par. 70 detailed description).”
	This teaching recites “hook” and loop fasteners and ‘bosses’ or hooks with corresponding holes for receiving the bosses/hooks as commonly known and used 
	Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the attachment of the air pads taught by ‘462 to use “hooks” so as to provide simple, effective attachment means of desired items in a head worn protective system.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various head protective devices have been attached to establish the general state of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732